 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     CURLIN PENNICK III,                               CASE NO. C18-5857 BHS-JRC
 8
                             Plaintiff,                ORDER ADOPTING REPORT
 9          v.                                         AND RECOMMENDATION
10   DAVID MCLENDON,

11                           Defendant.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 5. The Court

15   having considered the R&R and the remaining record, and no objections having been

16   filed, does hereby find and order as follows:

17          (1)    The R&R is ADOPTED;

18          (2)    Because plaintiff has already brought at least three unsuccessful suits that

19                 were malicious, frivolous, or failed to state a claim, plaintiff’s motion to

20                 proceed in forma pauperis, Dkt. 4, is denied under 28 U.S.C. § 1915(g);

21                 and

22

23
     ORDER - 1
24
 1         (3)   Plaintiff is directed to produce the $400.00 filing fee within thirty days of

 2               the entry of this order. Failure to do so will result in dismissal of Plaintiff’s

 3               action without prejudice for failure to provide the filing fee.

 4         Dated this 26th day of December, 2018.

 5

 6

 7
                                              ABENJAMIN H. SETTLE
                                               United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 2
24
